Case 1:18-cV-01348-DDD-I\/|LH Document 1-1 Filed 10/15/18 Page 1 of 5 Page|D #: 7

BASIL SAN DIEGO inn/taste 9~ (\" Q~_ qk"'\ ;,

VERSUS NlNTH IUDICIAL DIS'IRICT COURT
I.OUISIANA COLLEGE RAP]DES PARISH, LOUISlANA
PETITION FOR I)AMAGES

NOW INTO COURT, through undersigned counsel, comes and appears BASIL SAN
DIEGO, of the full age of majority and a resident of the state of Washington, respectfully
representing the following:

l.

Made defendant in this petition is the following:

LOUlSIANA COLLEGE, a corporation1 authorized to do and doing
business in the State of louisiana, who may be served through its agent
for service of process, Dr. Riek Brewer, l 140 College Drive, Pineville, LA
71359.

2.

The parties hereto, the subject matter hereof, and all matters and things contained herein
are within I.hejurisdiction of this Honorable Court.

3.

At all times mentioned herein BASIL SAN DIEGO was a student enrolled at
LOUISIANA COLLEGE.

4.

The damages for which recovery is sought herein resulted from exposure to toxic
chemical vapors that occurred on November 13, 2017, in the organic chemistry lab in Cavanaugh
Ha!l on the campus of LOUISIANA COLLEGE.

5.
LOUISIANA COLLEGE maintained care, custody, and control of the organic chemistry

laboratory, the staff, and the chemicals therein.

Case 1:18-0_\/-01348-DDD-|\/|LH Document 1-1 Filed 10/15/18 Page 2 of 5 Page|D #: 8

6.

BASIL SAN DIEGO was working in the organic chemistry lah under the supervision oi`

laboratory assistant Annette Londono and Prof`essor David Ellion.
’)'.

The negligent instructions and actions of` Annet‘te Londono and Dr. David Elliott led to

the release of toxic chemical vapors into the air in the organic chemistry laboratory.
8.

BASIL SAN DIF.GO was exposed to toxic chemical vapors in the organic chemistry

laboratory
9.

LOUISIANA COLLEGE, through its employees An.nette Londono and Dr. David Elliott,
knew or should have known of the dangerous nature of the chemical vapors and should have
taken appropriate steps to contain the vapors so as to protect the Petitioner from harm.

10.

BASIL SAN DIEGO was free of negligence and did not contribute to the cause of this
incident in any way.

Il.

Petitioner herein shows that the incident and resulting damages were caused by the fault
(C.C. art. 2315) and negligence (C.C. art. 2316) of LOUISIANA COLLEGE in the following
non-exclusive particulars:

(a) Operating and maintaining a business in a manner other than a

reasonable, prudent person would have operated it under the same
or similar circumstances;

(b) Negligence of its employees (C.C. art. 2317, 2320);

(c) Vice, ruin, or defect oi` things in its care, custody, and control (C.C.

231?.1);
(d) Maintaining the premises in an unsafe and hazardous condition;
(e) Failure to post adequate warnings regarding the hazardous

condition;

Case 1:18-_cV-01348-DDD-I\/|LH Document 1-1 Filed 10/15/18 Page 3 of 5 Page|D #: 9

(i) Failing to comply with applicable codes for the storage of toxic
chemicals;
[g) Failure to train its employees properly in safety and operational
procedurcs;
(h) Failing to properly maintain the premises in a safe condition; and
(i) For other acts and omissions to be shown at trial thereof
12.
If it is shown that the fault and negligence of any person other than LOUISIANA
COLLEGE contributed to the incident described herein, petitioner shows that the fault and
negligence of LOUISIANA COLLEGE, also contributed to and was the proximate cause of the

said incidentl
13.

BASIL SAN DIEGO states that because of the incident described herein, he has suffered
the following damages:

(a) Past, present, and future physical pain and Sllf`f`eril'tg;

(h] Past, present, and future mental pain and suffering

(c) Past, present, and future medical care expenses;

(d) Disability;

(c) Loss of earnings and earning capacity; and

(i`) Loss of enjoyment of life.

14.

Petitioner shows that it will be necessary to call expert witnesses at the trial of this

matter, and that the fees of such witnesses should be set by the Court and should be taxed as

costs of this suit against defendant.

WHEREFORE, PETITIONER PRAYS that defendant, LOUISIANA COLLEGE he duly
cited to appear and answer this petition., and that it he served with a copy hereof;

That after necessary legal delays and due proceedings had, there would be judgment
therein in favor of Petit:ioner, BAS[L SAN DIEGO, and against the defendant, LOU]SIANA

COLLF.GE, for relief for such damages; general, special and exemplary, as may be reasonable,

Case 1:18-0_\/-01348-DDD-|\/|LH Document 1-1 Filed 10/15/18 Page 4 of 5 Page|D #: 10

together with legal interest thereon from the date of judicial demand until paid, and all costs of

these proceedings; and

For all other relief, both general and equitable as may be necessary in the premises

Respectfuliy Subrnitted,
DUDLEY DEBOSIER INJURY LAWYERS by:

 

/
ctsiaoph¢r c. nmtig,hwn, LA nara 30413
430{] Youree Drive, Suite 250
Shreveport, LA ?l 105
Telephone: (318) 6?0-7365

   
 

      

Facsimile: [318) 67017417 m ,,_,
cbroughton@dudleydebosier.comm ‘=' ' § _,.l
ATToRNEYs FoR ma PETrr m P§F-'
Em Q §E°.ri:n
g,|§ _ :=z no
gte -=' cal-x
PLEASE sERvE= =,= h "‘=m
5 :e 9 §§
': .':> __ _ 1
LoolsIANA CoLLEGE §§ s? `i :§_
Through its agent for service of process: :'. 3 ii
Dr. R.iek Brewer
1140 College Drive

Pioeville, LA 71359

Case 1:18-cV-01348-DDD-I\/|LH Document 1-1 Filed 10/15/18 Page 5 of 5 Page|D #: 11

NUMBER: ’Z_LO Z.th‘d“

BASIL SAN DI_EGO
VERSUS N[NTH JUDIClAL DISTRlCT COUR.T
LOUISL¢\NA COLLEGE RAPlDES PARISH, LOUISIANA

WRITI`EN RF.QUF.ST FOR NOTICE

OF TRIAL AND OF JUDGMENT

NOW INTO COURT, comes Pla`mtif’l`, through undersigned counsel, and requests that he
be given ten days notice of the date of trial of the above cause by the Clerlc of Court of the above
court pursuant to Article 1572 of the Louisiana Code of Civil Procedttre and requests written
notice of all final judgments and interlocutory judgments pursuant to Articles 1913 and 1914 of

the Louisiana Code of Civil Procedure in regard to all hearings held in the captioned matter.

Respectf`ully Submittcd,
DUDLEY DEBOSIER IN.IU LAWYERS by:
/%7 (
Chriltaphér c. a on, LA aar a scm
43 00 Youree Dri , Saite 250

  

shreveport, LA ?1105 reg §
Telephone: (318) 670-7365 §§ z px§
Fa¢simile: (313} 610-7417 § cg §§g
cbroughton@dud!eydebosier,co ;_- ;<En¢
ATToRNEYs maan ran -q':§s
=l' ¢'J CJ r';
3 § C) __r;__;
§ ~»El_ei

\’.`)

PLEASE SERVE WI'l"H 'I`HE PETITION FOR DAMAGES

